EXHIBIT 10.1

PURCHASE AND SALE AGREEMENT

FOR

IMPROVED REAL ESTATE

THIS PURCHASE AGREEMENT (hereinafter referred to as the “Agreement”) is made and
entered into as of the 29th day of September, 2011, by and among CP SUMMIT
RETAIL LLC, a Georgia limited liability company (“Seller”), TNP ACQUISITIONS,
LLC, a Delaware limited liability company (“Purchaser”) and FIRST AMERICAN TITLE
COMPANY, a Georgia insurance company (“Escrow Agent”).

W I T N E S S E T H:

WHEREAS, Seller desires to sell to Purchaser and Purchaser desires to purchase
from Seller certain real property in accordance with the terms and conditions
hereinafter provided.

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), in hand paid, the premises and other good and valuable consideration
the receipt and sufficiency of which are hereby acknowledged, Seller and
Purchaser do hereby covenant and agree as follows:

ARTICLE ONE - PROPERTY

1.1 Purchase of Property. Seller agrees to sell and convey to Purchaser, and
Purchaser agrees to buy from Seller, the following: (a) that certain real
property commonly known as Summit Point, and located at 834 and 840 Glynn Street
South, Fayetteville, Fayette County, Georgia, being more particularly described
on Exhibit “A” attached hereto and incorporated herein by reference, together
with all of the tenements, hereditaments, improvements, buildings, facilities,
appurtenances, rights, easements and rights-of-way incident thereto
(collectively, the “Property”); (b) all of the furniture, fixtures, furnishings,
machinery, equipment and vehicles owned by Seller and situated on or about the
Property which is used in connection with the maintenance, operation or
management of the Property (collectively, the “Personalty”); (c) all intangible
property owned by Seller associated with the Property, including telephone
numbers, all assignable permits, warranties, licenses, tradenames, and
trademarks, associated with the Property, including, without limitation, the
right to use the name “Summit Point” only in connection with the Property
(collectively, the “Intangible Property”); and (d) Seller’s interests in all
ground leases, leases and subleases with tenants (“Tenants”) leasing and/or
subleasing space at the Real Property as of the Closing (the “Leases”).

ARTICLE TWO - PURCHASE PRICE AND CLOSING

2.1 Purchase Price. The purchase price (the “Purchase Price”) for the Property
shall be Nineteen Million and No/100 Dollars ($19,000,000.00). The Purchase
Price shall be paid by Purchaser to Seller in cash at “Closing” (as hereinafter
defined in Section 2.3), subject to adjustment as provided in Section 8.1
hereof.



--------------------------------------------------------------------------------

2.2 Closing. The consummation of the purchase and sale of the Property herein
contemplated (such consummation being herein referred to as the “Closing”) shall
take place on the date that is thirty (30) days following the expiration of the
Inspection Period (as defined in Section 4.1(b) below), or at such earlier time
as Purchaser may elect, provided that Purchaser shall give at least five
(5) days’ prior written notice to Seller of Purchaser’s intention to Close. In
the event no such notice is given the Closing shall be held on said thirtieth
(30th) day. In the event the date of Closing falls on a Saturday, Sunday or
holiday, the date of Closing shall be extended until the next business day.

2.3 Place of Closing. The Closing shall be consummated through an escrow
administered by Escrow Agent (defined herein) pursuant to this Agreement.

ARTICLE THREE - EVIDENCE OF TITLE; SURVEY

3.1 Title. Seller covenants to convey to Purchaser at Closing good and
marketable fee simple title in and to the Property. For the purposes of this
Agreement, “good and marketable fee simple title” shall mean fee simple
ownership, free of all claims, liens and encumbrances of any kind or nature
whatsoever other than the following (hereinafter called the “Permitted
Exceptions”), to the extent specifically identified and set forth as exceptions
to title as a result of Purchaser’s examinations of title and/or survey of the
Property: (i) current state and county ad valorem real property taxes not due
and payable on the date of Closing; (ii) easements for the maintenance of public
utilities that serve only the Property and that do not adversely affect
Purchaser’s intended use of the Property; and (iii) such other matters, if any,
as may be subsequently approved in writing by Purchaser. Such title shall also
be insurable by First American Title Company or such other national title
insurance company reasonably acceptable to Purchaser (hereinafter called the
“Title Company”) at then current standard rates under the standard form of ALTA
owner’s policy of title insurance currently in effect at the time of Closing
(the “Title Policy”), with the standard printed exceptions therein deleted and
without exception other than for the Permitted Exceptions. Purchaser shall have
until 5:00 PM pacific time on the date on which the “Inspection Period” (as
defined in Section 4.1 below) expires in which to examine title to the Property
and to give Seller written notice of objections (other than the Permitted
Exceptions) (including, without limitation, any such objections revealed by the
“Survey” of the Property procured in accordance with Section 3.2 below).
Following Seller’s response to any such title objections, Purchaser shall have
until the date of Closing in which to reexamine title to the Property and in
which to give Seller notice of any additional objections (other than the
Permitted Exceptions) disclosed by such reexamination and which were not filed
and indexed of record on the date of Purchaser’s initial examination. Seller
shall have until the date of Closing in which to satisfy all objections
specified in any notice by Purchaser of title objections. If Seller fails so to
satisfy any such objections, then, at the option of Purchaser, Purchaser may:
(i) terminate this Agreement, in which event the Earnest Money (as defined
herein) shall be refunded to Purchaser promptly upon request, and all rights and
obligations of the parties under this Agreement shall expire, and this Agreement
shall become null and void; or (ii) waive such satisfaction and performance by
Seller and elect to close. Purchaser shall pay any cost for the Title Policy.

Notwithstanding anything to the contrary provided herein, Seller agrees to
remove on or before Closing any monetary liens or encumbrances, including,
without limitation, all mortgage liens encumbering the Property and, if Seller
fails to do so, Purchaser may remove such liens and deduct the cost of such
removal from the Purchase Price payable at Closing.

 

2



--------------------------------------------------------------------------------

3.2 Survey. Purchaser may elect to have prepared, at Purchaser’s expense, an
accurate, as-built survey of the Property by a surveyor registered under the
laws of the State of Georgia (hereinafter referred to as the “Survey”).
Purchaser shall have until 5:00 PM pacific time on the date on which the
Inspection Period expires to have the Survey prepared and to give Seller written
notice of any objections (other than Permitted Exceptions) revealed thereby.

ARTICLE FOUR - CONDITIONS TO CLOSING AND CONSUMMATION OF SALE

4.1 Inspection of Property. Notwithstanding any other provisions to the contrary
contained in this Agreement, the parties hereto agree that Purchaser, its agents
and representatives shall have a period (the “Inspection Period”), of fourteen
(14) days from the Execution Date, in which to enter upon and make a complete
inspection of the Property. Such inspection may include, but shall not be
limited to, structural, mechanical, electrical, engineering, environmental, soil
and landscaping tests, surveys, analyses and examinations; inspections for
termites or other wood destroying organisms; and such other tests, studies,
observations, analyses and examinations or studies that Purchaser may deem
necessary or desirable in connection with its acquisition of the Property.
During the Inspection Period Purchaser shall have free and complete access to
all documentation, agreements and other information pertaining to the ownership,
use or operation of the Property, a list of which is attached hereto as Exhibit
“B” and incorporated herein by reference, to the extent such information is in
the possession of Seller or any employee, agent or independent contractor of
Seller, and Purchaser shall have the right to make copies of any such
information at Purchaser’s expense. In the event that Purchaser, in its sole
discretion, determines that the condition of the Property is, for any reason
whatsoever, unsatisfactory for Purchaser’s contemplated use or development of
the Property, Purchaser shall have until the termination of the Inspection
Period to notify Seller in writing that Purchaser has elected to terminate this
Agreement. Promptly following receipt of such notice, Seller shall instruct the
Escrow Agent (as hereinafter defined) to return the Earnest Money to Purchaser
and, upon Purchaser’s receipt of the Earnest Money, this Agreement shall be
terminated and neither party shall have any further rights hereunder. Purchaser
hereby agrees to indemnify and hold Seller and its agents, employees,
representatives and officers harmless from and against any costs, claims,
damages, liabilities, obligations or injury to persons or property arising out
of Purchaser’s inspection of the Property. Purchaser shall, immediately upon
completing any inspection of the Property, restore the Property to its condition
immediately prior to such inspection reasonable wear and tear excepted.

4.2 Seller’s Deliveries and Conditions to Purchaser’s Obligations. Seller shall
execute and deliver at Closing the following documents, dated the date of
Closing, the form of each of which shall be reasonably acceptable to Seller and
Purchaser, and the execution of which shall be a condition to Purchaser’s
obligation to consummate the purchase and sale herein contemplated:

(a) Limited Warranty Deed. A Limited Warranty Deed, in recordable form, duly
executed by Seller and conveying to Purchaser good, fee simple, marketable and
insurable title to the Property, using the legal description by which Seller
acquired title to the Property as provided for in the Title Company’s commitment
for the Title Policy, subject only to the Permitted Exceptions;

(b) Seller’s Certificate. A certificate duly executed by Seller and certifying
that each and every warranty and representation made by Seller in this Agreement
is true and correct as of Closing, as if made by Seller at such time;

 

3



--------------------------------------------------------------------------------

(c) FIRPTA Certificate. A certificate duly executed by Seller setting forth
Seller’s address and Social Security or tax identification number and certifying
whether or not Seller is a foreign person for purposes of the Foreign Investment
in Real Property Tax Act (FIRPTA);

(d) Assignment. An assignment, duly executed by Purchaser and Seller in
recordable form, assigning and transferring to Purchaser all of Seller’s right,
title and interest in any and all leases, lease commission agreements, licenses,
occupancy agreements, operating or maintenance agreements affecting the
Property, and such other rights, properties, powers and privileges relating to
the Property as Purchaser may reasonably request and containing
indemnifications: (i) from Seller to Purchaser for matters which arose prior to
Closing and (ii) from Purchaser to Seller for matters arising after Closing;

(e) Quitclaim Deed. If the legal description of the Property prepared from the
Survey differs from the legal description by which Seller acquired title to the
Property, then Seller shall also execute and deliver to Purchaser at Closing a
Quitclaim Deed, in recordable form, duly executed by Seller and conveying the
Property to Purchaser using the Survey legal description;

(f) Bill of Sale. A bill of sale duly executed by Seller and Purchaser,
conveying to Purchaser good, unencumbered marketable title to (i) the
Personalty, (ii) all trade-names, trademarks and/or logos used, owned or
registered by Seller pertaining to the Property, (iii) all warranties and
guaranties pertaining to the Personalty, and (iv) any and all licenses and/or
permits pertaining to the Property, and any and all leases, licenses or permits
pertaining to the Personalty that may be lawfully assigned.

(g) Tenant Estoppel Certificates. A written certification, duly executed by the
tenant currently operating under the trade name “Publix” and from tenants
(collectively, a “Tenant’) occupying at least seventy-five percent (75%) of the
remaining leased space of the Property, and dated within thirty (30) days prior
to the date of Closing, in a form reasonably satisfactory to Seller and
Purchaser, which shall include, without limitation, certifications as to the
following: (i) that the lease, license or other occupancy agreement
(collectively, a “Lease”), is in full force and effect, (ii) the date of
commencement of the term of the Lease, (iii) that the rent is paid currently
without any offset or defense against payment thereof which may be asserted
against Seller or Purchaser prior to or subsequent to Closing, (iv) the amount
of any security or other deposit and the amount of rent paid in advance,
(v) that there are no uncured defaults by the landlord, (vi) that Seller has not
assumed or agreed to pay any obligation of Tenant, (vii) that Tenant has no
right or option to acquire any interest in the Property or the Personalty or any
portion thereof, (viii) that Seller has duly made all improvements required
under the Lease, and (ix) that there are no agreements with Seller other than
the Lease which affect any obligations on the part of Tenant, Seller or
Purchaser. If a Tenant’s Lease specifies a form of Tenant Estoppel, Purchaser
shall accept such form in lieu of the requirement set forth above.

(h) Closing Statement. A closing statement duly executed by Seller, Purchaser
and “Broker” (as defined below), setting forth in reasonable detail the
financial transaction contemplated by this Agreement, including without
limitation the Purchase Price, all prorations, the allocation of costs specified
herein, and the source, application and disbursement of all funds; and

 

4



--------------------------------------------------------------------------------

(i) Georgia Withholding Tax Affidavit. If Seller does not desire Purchaser to
withhold a portion of the purchase price for payment to the Georgia Department
of Revenue pursuant to O.C.G.A. § 48-7-128, Seller shall provide Purchaser with
an affidavit or other documentation, in form and substance acceptable to
Purchaser’s counsel, sufficient to demonstrate that Seller is exempt from the
withholding requirements of said statute. In addition, in the event Purchaser
elects not to withhold, Seller shall indemnify Purchaser against any loss, cost
or liability, including reasonable attorneys fees, incurred by Purchaser as a
consequence of its failure to withhold pursuant to O.C.G.A. §48-7-128.

(j) Additional Documents. Originals (or, if originals are not available, copies
certified by Seller as of Closing to be true and correct), of all leases, lease
commission agreements and other items assigned to Purchaser pursuant to item
4.2(d) above, together with originals (or, if originals are not available,
copies certified by Seller as of Closing to be true and correct), of all
surveys, plans and specifications and other similar documents relating to the
applicable Property that may be in Seller’s possession (and that have not been
delivered to Purchaser previously pursuant to the provisions of Section 4.1
above), as well as such other documents, affidavits or certificates as are
customary or may be necessary to consummate the sale of the Property, to induce
the Title Company to issue the Title Policy, or to induce and bank, savings and
loan association, insurance company or other institutional lender to consummate
its loan(s) to Purchaser which shall be secured by the Property.

4.3 Purchaser’s Deliveries and Conditions to Seller’s Obligations. Purchaser
shall execute and deliver at Closing the following documents, dated the date of
Closing, the form of each of which shall be reasonably acceptable to Seller and
Purchaser, and the execution of which shall be a condition to Seller’s
obligation to consummate the purchase and sale herein contemplated:

(a) Purchase Price. The Purchase Price payable in immediately available and
collectible funds and otherwise in accordance with Sections 2.1 and 8.1 hereof;

(b) Assumption. An assumption, duly executed by Purchaser and Seller in
recordable form, pursuant to which Purchaser assumes all of Seller’s obligations
and duties under any and all leases, lease commission agreements, licenses,
occupancy agreements, operating or maintenance agreements affecting the
Property, and containing indemnifications: (i) from Seller to Purchaser for
matters which arose prior to Closing and (ii) from Purchaser to Seller for
matters arising after Closing;

(c) Authority Documents. Evidence, acceptable to Seller and its counsel, in
their reasonable discretion, that Purchaser is a duly existing entity, organized
and in good standing under the laws of the State of Delaware, that Purchaser has
the requisite power and authority to enter into and perform this Agreement, that
this Agreement and all documents contemplated hereby have been duly authorized
by any and all necessary action on the part of Purchaser and have been duly
executed and delivered by Purchaser;

 

5



--------------------------------------------------------------------------------

(d) Additional Documents. Such other documents and instruments as are reasonably
required by the Title Company to consummate the Closing.

4.4 Cost of the Parties. The payment of any transfer taxes or recording costs
imposed on the transactions contemplated in this Agreement shall be split
equally between Purchaser and Seller. Purchaser shall pay for the cost of its
title examination, the Title Policy and the Survey.

All costs and expenses of the parties’ performance of their respective
obligations hereunder and the consummation of the transactions contemplated
herein that have not been assumed specifically by either party under the terms
hereof, shall be borne by the party incurring such cost or expense.

4.5 Real Estate Commission. The Purchaser represents and warrants that the
Purchaser has not dealt with any broker or other finder other than Jones Lang
LaSalle (the “Broker”) in connection with its purchase of the Property. The
Purchaser will indemnify and hold harmless the Seller from and against any and
all claims, loss, liability, cost and expenses (including reasonable counsel
fees) resulting from any claim that may be made against the Seller by any broker
or person, other than the Broker, claiming a commission, fee or other
compensation by reason of this transaction, if such claim arises by or on
account of any act of the Purchaser or Purchaser’s representatives.

The Seller represents and warrants that the Seller has not dealt with any broker
or other finder other than the Broker in connection with the sale to Purchaser
of the Property. The Seller will indemnify and hold harmless the Purchaser from
and against any and all claims, loss, liability, cost and expenses (including
reasonable counsel fees) resulting from any claims that may be made against the
Purchaser by any broker or person, including, without limitation, the Broker,
claiming a commission, fee or other compensation from Purchaser by reason of
this transaction, if such claim arises by or on account of any act of the Seller
or Seller’s representatives.

4.6 Possession of Property. Seller shall deliver possession of the Property and
Personalty to Purchaser at the time of Closing.

ARTICLE FIVE - PRORATED ITEMS

5.1 Assessments and Other Taxes. All assessments, taxes and other similar
charges (general and special, ordinary and extraordinary) that have become a
lien upon the Property or any part thereof at the date of Closing, whether or
not same are then past due or are payable thereafter (in installments or
otherwise), or that have been confirmed by any public authority as of the date
of Closing, (to the extent not paid directly by the tenants under the Leases)
shall be credited against the Purchase Price and assumed by Purchaser as of the
date of recordation of the Limited Warranty Deed. All ad valorem taxes for the
tax year in which the Closing occurs shall be prorated at Closing as of the date
of recordation of the Limited Warranty Deed, unless same have already been paid
in full by Seller or are the obligation of tenants under the Leases, Purchaser
shall assume the entire obligation for payment of such taxes. Such proration of
current ad valorem taxes shall be based on the most recent tax bill and shall be
subject to further adjustment upon receipt of the final bill.

5.2 Other Prorations. At the Closing, the following items (if applicable) shall
also be prorated and the Purchase Price shall be adjusted to reflect such
prorations: (i) payments under the Contracts; (ii) payments under the Leases;
(iii) charges for utilities servicing the Property, including, without
limitation, charges for gas, electricity, sewer and water; and (iv) all other
charges and fees customarily prorated and adjusted in similar transactions.
Seller shall receive a credit for all utility and similar deposits, if assigned
to Purchaser.

 

6



--------------------------------------------------------------------------------

In the event that any existing tenant is in arrears at Closing with respect to
the payment of fixed rental payments or other fixed charges, Purchaser may, but
shall not be obligated to, collect same after Closing. Any sums so collected by
Purchaser from such tenant after the Closing shall be applied in the following
order of priority: (i) first, to Purchaser for any amounts then currently due
and owing from such tenant, (ii) then, to Seller for any amounts due and owing
as of the date of Closing. Any rents collected by a party which are payable to
the other party shall be held by the party receiving the same as trustee for the
party entitled thereto.

In addition, at Seller’s election, either (i) Purchaser shall receive a credit
against the cash portion of the Purchase Price to be paid at Closing for the
Security Deposits under the Leases, or (ii) Seller shall transfer and assign all
such Security Deposits to Purchaser at Closing.

To the extent that any Lease requires the tenant to make a lump sum payment to
the landlord after the Closing Date based upon actual real estate taxes or
operating expenses for the Property during 2011, said lump sum payment shall be
prorated between Seller and Purchaser either (i) in proportion to the number of
days during 2011 during which each owned the Property (with respect to payments
for items such as real estate taxes which are allocable equally over the year)
or (ii) as is necessary to reflect the expenditures actually made by Purchaser
and Seller in connection with the expense to which such lump sum payment applies
(with respect to payments such as operating expenses which fluctuate during the
year), and Purchaser shall collect such payments when due and shall pay to
Seller Seller’s share thereof upon receipt of any such payment. To the extent
that any Tenant is entitled to receive a refund or credit from Seller for any
amount paid to Seller in excess of the amount due from such Tenant under its
Lease (e.g. excess amounts paid for 2010 real estate taxes or operating
expenses), Purchaser shall receive a credit against the cash portion of the
Purchase Price in the amount of such excess.

For purposes of prorating any percentage rent payments received by Purchaser
with respect to a Tenant’s lease year, all or a part of which was prior to the
date of Closing, the percentage rent shall be allocated to the portion of that
Tenant’s lease year which was prior to the date of Closing by multiplying the
total amount of percentage rent payable by such Tenant during such lease year by
a fraction, the numerator of which shall be that Tenant’s gross sales during the
portion of the lease year prior to the date of Closing, and the denominator of
which shall be the gross sales for that Tenant’s entire lease year.

In the event that accurate prorations and other adjustments are not made at
Closing because current bills were not available (as, for example, in the case
of utility bills), the parties shall prorate such items on the basis of the best
available information, subject to adjustment upon receipt of the final bill.
Seller shall use reasonable efforts to have all utility meters read on the date
of Closing so as to determine accurately its share of current utility bills. For
purposes of making prorations, Seller shall be deemed to have conveyed the
Property as of 11:59 PM on the date of Closing.

At Closing, Seller shall either pay and discharge in full any leasing
commissions with respect to Leases signed prior to the expiration of the
Inspection Period or shall obtain releases reasonably satisfactory to Purchaser
from the broker(s) entitled to such commissions, releasing

 

7



--------------------------------------------------------------------------------

Purchaser from any liability for the payment of such commissions. Seller shall
indemnify and hold harmless Purchaser from and against all claims, loss,
liability, cost and expenses arising from or in connection with such commissions
or Seller’s failure to pay the same. The preceding indemnity shall survive the
Closing

To the extent that any Lease requires the payment of a tenant improvement
allowance or leasing commission after the Closing Date, Seller shall be
responsible for the payment of any tenant allowance or leasing commission
applicable to a Lease signed prior to the expiration of the Inspection Period
and Purchaser shall be responsible for the payment of any tenant allowance or
leasing commission applicable to a Lease signed after the expiration of the
Inspection Period provided Purchaser has approved the same as set forth in this
Agreement.

ARTICLE SIX - REPRESENTATIONS, WARRANTIES AND COVENANTS

6.1 Representations and Warranties of Seller. To induce the Purchaser to enter
into this Agreement, Seller makes the representations, warranties and covenants
hereinafter contained, each of which is material to and is relied upon by
Purchaser. Seller represents, warrants and covenants as follows:

(a) Authority to Sell. Seller has the right, power and authority to enter into
this Agreement and to sell the Property to Purchaser in accordance with the
terms and conditions hereof and will deliver satisfactory evidence of such
right, power and authority to Purchaser at Closing.

(b) Ownership of Property and Personalty. Seller is the sole owner of good, fee
simple, marketable and insurable title to all of the Property, and good,
unencumbered marketable title to the Personalty, subject only to the Permitted
Exceptions.

(c) No Condemnation Proceedings. To Seller’s actual knowledge, there are no
condemnation or eminent domain proceedings pending, threatened or contemplated
against the Property or any part of the Property, and Seller has received no
notice, oral or written, of the desire of any public authority or other entity
to take or use the Property or any part of the Property.

(d) Operating Agreements. Except as disclosed in writing to Purchaser, the
Property is not subject to any operating or maintenance agreements that cannot
be terminated by Purchaser (as Seller’s assignee), without charge or penalty,
upon thirty (30) days’ or less notice.

(e) Non-Foreign Person. Seller is not a “foreign person” for purposes of the
withholding rules of the Federal Deficit Reduction Act of 1984.

(f) No Litigation. At present there is no claim, action, litigation, arbitration
or other proceeding pending against Seller and relating to the Property or the
transactions contemplated hereby and, there is currently no claim, governmental
investigation or threatened litigation or arbitration proceedings to which
Seller is a party relating to the Property. Seller shall give Purchaser
immediate notice of any such claim, litigation, proceeding or investigation that
becomes known to it prior to Closing.

 

8



--------------------------------------------------------------------------------

(g) No Commitments. Seller has made no commitment to any tenant, governmental or
quasi-governmental entity or other person or entity with any respect to the
Property or imposes upon Seller or the successors or assigns of Seller any
obligation to pay or contribute property or money or to construct, install or
maintain any improvements on or off the Property, except as set forth in the
Leases.

(h) True and Correct Copies. All documents, the Leases and any other agreements,
matters and things to be submitted to Purchaser by Seller pursuant to this
Agreement, will be true, correct and complete copies thereof as of the date of
submission.

(i) Accuracy of Financial Information. The financial information delivered by
Seller to Purchaser with respect to the Property is true and correct in all
material respects.

(j) Compliance of Property. Seller has not received any written notice that the
Property is not currently in compliance with applicable plans and permits
approved and issued, respectively, by governmental agencies with authority over
the Property;

(k) No Violations of Environmental Law. Except as disclosed in any environmental
reports provided by Seller to Purchaser Section 4.2 above, neither Seller nor
its agents have received written notice that: (i) there are present upon the
Property, or any portion thereof, any Hazardous Materials (other than used in
ordinary course and maintained in accordance with applicable environmental laws
); and (b) there is any proceeding or inquiry by any governmental authority with
respect to the presence of Hazardous Materials on the Property or the migration
thereof from the Property to other property. For the purposes of this paragraph
“Hazardous Materials” shall mean any substance or material that is regulated as
a “hazardous material” or “hazardous substance” under any federal, state or
local laws, including but not limited to friable and non-friable asbestos,
Perchloroethylene and/or petroleum hydrocarbons.

(l) Utilities. To Seller’s actual knowledge, all water, sewer, gas, electric,
telephone, drainage and other utility equipment, facilities and services
required by law or necessary for the operation of the Property as it is now
being operated, are installed and connected pursuant to valid permits, and are
adequate to service the Project.

(m) Insurance. Seller has received no written notice from any insurance carrier
alleging any defects or inadequacies in the Property that, if not corrected,
would result in termination of insurance coverage or increase in the normal and
customary cost of any or all of the insurance policies carried by Seller with
respect to the Property

(n) Rights of First Refusal. The Project is not the subject of any unrecorded
right of first refusal or option to purchase by any third party and, except for
the right of Purchaser to acquire the Property pursuant to this Agreement, no
other person, firm or entity has any right to acquire all or any portion of the
Project or any interest therein.

 

9



--------------------------------------------------------------------------------

(o) Leases. To Seller’s actual knowledge, the Leases are in full force and
effect strictly according to the terms set forth therein and in the rent roll,
certified by Seller as true and correct, and except as otherwise disclosed to
Purchaser, in writing, have not been modified, amended, or altered, in writing
or otherwise. To Seller’s actual knowledge, all material obligations of the
lessor under the Leases that accrue to the date of Closing have been performed,
including, but not limited to, all required tenant improvements, cash or other
inducements, rent abatements or moratoria, installments and construction (for
which payment in full has been made in all cases), and the tenants have, to the
Seller’s actual knowledge, accepted lessor’s performance of such obligations. To
Seller’s actual knowledge, the tenants have not asserted in writing to Seller
any offsets, defenses or claims available against rent payable by them or other
performance or obligations otherwise due from them under the Leases. Except as
otherwise set forth in the Leases or the Tenant Estoppel Certificates, to
Seller’s actual knowledge, there have been no material concessions granted by
Seller to any tenants at any time during the term of any Lease which would be
applicable to periods after Closing. To Seller’s actual knowledge and except as
set forth in the Tenant Estoppel Certificates or the Rent Roll, no tenant is in
default under or is in arrears in the payment of any sums due Seller or in the
performance of any material obligations required of it under its Lease.

(p) Guarantors. To Seller’s actual knowledge, no guarantor(s) of any Lease has
been released or discharged, voluntarily, or by operation of law, from any
obligation under or in connection with any Lease or any transaction related
thereto.

(q) Consents. No consent of any creditor, investor, judicial or administrative
body, governmental authority, or other governmental body or agency, or other
party to such execution, delivery and performance by Seller is required. Neither
the execution of this Agreement nor the consummation of the transactions
contemplated hereby will (i) result in a breach of , default under, nor
acceleration of, any agreement to which Seller is a party or by which Seller or
the Property are bound; or (ii) violate any restriction, court order, agreement
or other legal obligation to which Seller and/or the Property is subject.

6.2 Operation of Property Pre-Closing. Between the expiration of the Inspection
Period and the date of Closing, Seller covenants and agrees as follows:

(a) Modification of Leases. Seller shall not modify any of the Leases or
terminate any of them, without the prior written consent of the Purchaser. Such
consent shall not be unreasonably withheld. Unless, within five (5) business
days after receipt by Purchaser of written notice of such modification or
termination (such notice to include a copy of all documentation relating
thereto), Purchaser shall notify Seller in writing of an objection thereto,
Purchaser shall be deemed to have consented thereto.

(b) New Leases. Seller shall not enter into any new leases or tenancies with
respect to the Property without the prior written consent of the Purchaser, such
consent not to be unreasonably withheld. Unless, within five (5) business days
after receipt by Purchaser of a copy of the proposed new lease or tenancy,
Purchaser shall notify Seller in writing of an objection thereto, Purchaser
shall be deemed to have consented thereto.

(c) Increases in Compensation; New Employees. Seller shall not, without the
prior written consent of the Purchaser, such consent not to be unreasonably
withheld, increase the compensation of any independent contractors engaged to
perform services in or about the Property or engage any new independent
contractors.

 

10



--------------------------------------------------------------------------------

(d) Maintenance. Subject to the provisions of Article Seven concerning repairs
and replacements in the event of substantial condemnation or casualty, all
repairs and replacements to the Property shall be made by and at the expense of
Seller. Seller shall continue to maintain the Property in substantially the same
manner as Seller is presently maintaining same.

6.3 Representations and Warranties of Purchaser. To induce the Seller to enter
into this Agreement, Purchaser makes the representations, warranties and
covenants hereinafter contained, each of which is material to and is relied upon
by Seller. Purchaser represents, warrants and covenants as follows:

(a) Authority to Purchase. Purchaser has full legal right, power and authority
to execute and fully perform its obligations under this Agreement, without the
need for any further action under its governing instruments; and the persons
executing this Agreement and the other documents required hereunder are the duly
designated officers of Purchaser and are authorized to do so.

(b) No Violations of Other Agreements. The execution of and entry into this
Agreement, the execution and delivery of the documents and instruments to be
executed and delivered by Purchaser on the date of Closing, and the performance
by Purchaser of Purchaser’s duties and obligations under this Agreement and of
all other acts necessary and appropriate for the full consummation of the
purchase and sale of the Property as contemplated by and provided for in this
Agreement, are consistent with and not in violation of, and will not create any
adverse condition under, any contract, agreement or other instrument to which
Purchaser is a party, any judicial order or judgment of any nature by which
Purchaser is bound, or the organizational documents of Purchaser.

ARTICLE SEVEN - CONDEMNATION OR CASUALTY

7.1 Condemnation. Should the Property or any portion thereof be taken by
condemnation or conveyed under the threat of condemnation prior to Closing,
then, in any of such events, Purchaser may, at its option, elect to:
(i) terminate this Agreement by notifying Seller in writing at any time prior to
the last date for Closing as provided for above, in which case the Earnest Money
shall be refunded to Purchaser promptly upon request, and all rights and
obligations of the parties under this Agreement shall expire, and this Agreement
shall become null and void; or (ii) proceed to Closing, in which event the
Purchase Price shall be reduced by the total of any awards or other proceeds
received by Seller on or before the date of Closing with respect to any taking,
and at Closing Seller shall assign to Purchaser all of its right to any and all
awards or other proceeds paid or payable thereafter by reason of any taking; or
(iii) postpone the Closing until not later than twenty (20) days after the date
that the condemnation or taking becomes final and non-appealable and the
proceeds therefor have been paid to Seller. In the event of any such
postponement by Purchaser, Purchaser shall thereafter proceed under item
(ii) above by written notice to Seller given no later than ten (10) days prior
to the postponed date of Closing determined in accordance with item (iii) above.

 

11



--------------------------------------------------------------------------------

7.2 Casualty. Except as provided in any indemnity and non-disclosure provisions
of this Agreement, Seller shall bear all risk of loss with respect to the
Property up to and including the Closing Date. Notwithstanding the foregoing, in
the event of damage to the Property by fire or other casualty on or prior to the
Closing Date, repair of which would cost less than One Hundred Thousand and
00/100 Dollars ($100,000) (as determined by Seller in its reasonable, good faith
estimation), such repairs that would take less than three (3) months to
effectuate, and which repairs will not result in the termination of the Publix
Lease, or more than seventy-five percent (75%) of the other leases or the
abatement of rent pursuant to the Publix Lease, or more than seventy-five
percent (75%) of the other leases, Buyer shall not have the right to terminate
its obligations under this Agreement by reason thereof, but Seller shall assign
and transfer to Buyer, on the Closing Date, all of the Seller’s right, title and
interest in and to all insurance proceeds paid or payable to Seller on account
of such fire or casualty, (including, without limitation, a credit on the
closing statements equal to the amount of the deductible with respect thereto).
In either case as provided in the preceding sentence, this transaction shall
proceed to Closing and there shall be no reduction in the Purchase Price by
reason of such damage (except for the credit to the Buyer for the amount of the
Seller’s deductible). Seller shall promptly notify Buyer in writing of any such
fire or other casualty, and Seller’s determination of the cost to repair the
damage caused thereby. In the event of damage to the Property that would cost
between Fifty Thousand and 00/100 Dollars ($50,000) and One Hundred Thousand and
00/100 Dollars ($100,000) (as determined by Seller in its reasonable, good faith
estimation), and Seller receives no insurance proceeds, or in the event of
damage to the Property by fire or other casualty prior to the Closing Date,
repair of which would cost in excess of One Hundred Thousand and 00/100 Dollars
($100,000) (as determined by Seller in its reasonable, good faith estimation),
such repairs will take more than three (3) months to effectuate, or such repairs
will result in the termination of the Publix Lease, or more than seventy-five
percent (75%) of the other leases or the abatement of rent pursuant to the
Publix Lease, or more than seventy-five percent (75%) of the other leases, then
this Agreement may be terminated at the option of Buyer, which option shall be
exercised, if at all, by Buyer’s written notice thereof to Seller within ten
(10) days after Buyer receives written notice of such fire or other casualty and
Seller’s determination of the amount of such damages. Upon the exercise of such
option by Buyer, this Agreement shall become null and void, the Deposit shall be
promptly returned to Buyer and both parties shall be relieved from all further
obligations hereunder, except as provided in any indemnity and non-disclosure
provisions of this Agreement. If Buyer does not timely elect to terminate this
Agreement, then Seller shall assign and transfer to Buyer on the Closing Date
all of Seller’s right, title and interest in and to all insurance proceeds paid
or payable to Seller on account of such fire or casualty together with a credit
at Closing equal to the amount of the deductible relating thereto, in which case
this transaction shall proceed to Closing and there shall be no reduction in the
Purchase Price by reason of such damage (except for the credit to Buyer for the
amount of the deductible).

ARTICLE EIGHT - EARNEST MONEY; DEFAULT; REMEDIES ON DEFAULT

8.1 Earnest Money; Payment at Closing. Purchaser shall deliver to the Title
Company, as escrow agent (“Escrow Agent”), not later than three (3) business
days after the Execution Date, the sum of Two Hundred Fifty Thousand and No/100
Dollars ($250,000) (the “Initial Earnest Money”), evidencing Purchaser’s good
faith to perform Purchaser’s obligations under this Agreement. Purchaser shall
also deliver to Escrow Agent, no later than the expiration of the Inspection
Period, an additional deposit in the amount of Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00) (the “Additional Earnest Money,” where the Initial
Earnest Money, the

 

12



--------------------------------------------------------------------------------

Additional Earnest Money, and all interest earned thereon is herein referred to
collectively as, the “Earnest Money”), such funds becoming immediately
nonrefundable upon delivery by Purchaser except in the event that Seller is
unable to obtain the Tenant Estoppel Certificates as provided in Section 4.2(g)
above, or in the event of a default by Seller hereunder. Escrow Agent shall
serve as Escrow Agent hereunder without remuneration other than reimbursement of
out-of-pocket expenses. Any costs to be paid to Escrow Agent pursuant to the
Closing of the transaction contemplated hereby shall be split equally between
Seller and Purchaser.

8.2 Default; Liquidated Damages. Purchaser and Seller acknowledge that it would
be extremely impracticable and difficult to ascertain the actual damages that
would be suffered by Seller if Purchaser fails to consummate the purchase and
sale of the Property herein (for any reason other than Seller’s failure, refusal
or inability to perform any of Seller’s covenants and agreements hereunder or
the failure of any other of the conditions to Purchaser’s obligation to close
hereunder). Purchaser and Seller have considered carefully the loss to Seller as
a consequence of the negotiation and execution of this Agreement; and the
personal expenses of Seller incurred in connection with the preparation of this
Agreement and Seller’s performance hereunder; and the other damages, general and
special, that Purchaser and Seller realize and recognize Seller will sustain,
but that Seller cannot at this time calculate with absolute certainty. Based on
all those considerations, Purchaser and Seller have agreed that the damage to
Seller would reasonably be expected to amount to the Earnest Money.

Accordingly, if Purchaser has breached its covenants and agreements hereunder
and has failed, refused or is unable to consummate the purchase and sale of the
Property by the date of the Closing, then the Escrow Agent shall pay the Earnest
Money together with any interest earned thereon to Seller as full and complete
liquidated damages. Upon proper delivery of the Earnest Money to Seller, as
above provided, no party to this Agreement shall have any liability to any other
party to this Agreement; and this Agreement shall, in its entirety, be deemed
null, void and of no further force and effect.

If Seller has breached its covenants and agreements under this Agreement and has
failed, refused or is unable to consummate any purchase and sale contemplated
herein by the date of Closing, then Escrow Agent, promptly upon request by
Purchaser, shall return the Earnest Money and any interest earned thereon to
Purchaser and Purchaser, as its sole remedy, may either maintain an action for
specific performance, or seek damages in an amount equal to the lesser of
(a) its actual out-of-pocket expenses incurred in connection with this
transaction or (b) One Hundred Thousand and No/100 Dollars ($100,000.00).

8.3 Rights of Escrow Agent. Upon receipt of the Earnest Money, Escrow Agent
shall have the right to disburse same to Purchaser or Seller and the interest
earned thereon to Purchaser upon ten (10) days’ written notice to the parties;
provided, however, that Escrow Agent shall not have received any written
objections to such disbursement within ten (10) days after receipt by Purchaser
and Seller of said notice. The parties hereto hereby acknowledge that the Escrow
Agent shall have no liability to any party on account of its failure to disburse
the Earnest Money; and, in the event of any dispute as to who is entitled to
receive the Earnest Money and interest earned thereon, Escrow Agent shall have
the right to retain the funds and disburse them in accordance with the final
order of a court of competent jurisdiction or to deposit the Earnest Money with
said court, pending a final decision of such controversy. The parties hereto
further agree that Escrow Agent shall not be liable for failure of the
depository and shall only be liable otherwise in the event of its gross
negligence or willful misconduct.

 

13



--------------------------------------------------------------------------------

ARTICLE NINE - MISCELLANEOUS PROVISIONS

9.1 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the transactions contemplated herein, and it
supersedes all prior understandings or agreements between the parties.

9.2 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective heirs, devisees, personal
representatives, successors and assigns.

9.3 Survival of Warranties. It is the express intention and agreement of the
parties to this Agreement that all covenants, agreements, statements,
representations and warranties made by Seller in this Agreement shall survive
this Agreement, the delivery of the deed and the Closing.

9.4 Waiver; Modification. Failure by Purchaser or Seller to insist upon or
enforce any of its rights shall not constitute a waiver thereof. Either party
hereto may waive the benefit of any provision or condition for its benefit
contained in this Agreement. No oral modification hereof shall be binding upon
the parties, and any modification shall be in writing and signed by the parties.

9.5 Time of Essence. TIME IS OF THE ESSENCE OF THIS AGREEMENT.

9.6 Construction. Each party hereto hereby acknowledges that all parties hereto
participated equally in the drafting of this Agreement and that, accordingly, no
court construing this Agreement shall construe it more stringently against one
party than the other.

9.7 Governing Law. This Agreement shall be governed by, and construed under, the
laws of the State of Georgia.

9.8 Cumulative Remedies. Subject to the limitations set forth in Article 8
above, each and every one of the rights, benefits and remedies provided to
Purchaser or Seller by this Agreement, or by any instrument or documents
executed pursuant to this Agreement, are cumulative and shall not be exclusive
of by any other of said rights, remedies and benefits allowed by law or equity
to the Purchaser, except to the extent provided in Article Eight of this
Agreement.

9.9 Date Hereof. For purposes of this Agreement, “the date hereof” or similar
references shall mean the date first above written.

9.10 Assignment. Purchaser may assign its right, title and interest in and to
this Agreement to an affiliate without prior written consent of Seller.
Purchaser may not assign its interest in this Agreement, either in whole or in
part, to any third party without the prior written consent of Seller.

9.11 Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks in the location where the Property is
located, in which event the period shall run until the end of the next day which
is neither a Saturday, Sunday, or legal holiday. The last day of any period of
time described herein shall be deemed to end at 6:00 p.m., Atlanta, Georgia
time.

 

14



--------------------------------------------------------------------------------

9.12 Rule 3-14 Audit and SEC Filing Requirements. Purchaser’s auditor may
conduct an audit, as may be required of Purchaser pursuant to Rule 3-14 of
Securities and Exchange Commission Regulation S-X (the “Audit”), of the income
statements of the Property for the last complete fiscal year immediately
preceding the Closing Date and the stub period through the Closing Date (the
“Audit Period”). Seller shall reasonably cooperate (at no cost to Seller) with
Purchaser’s auditor in the conduct of the Audit. Without limiting the foregoing,
(a) Purchaser or its designated independent or other auditor may audit the
operating statements of the Property, at Purchaser’s expense and, upon
Purchaser’s prior written request, Seller shall allow Purchaser’s auditors
reasonable access to such books and records maintained by Seller in respect to
the Property and pertaining to the Audit Period as necessary to conduct the
Audit; and (b) Seller shall use reasonable efforts to provide to Purchaser such
existing financial information as may be reasonably required by Purchaser and
required for Purchaser’s auditors to conduct the Audit; provided, however, that
the ongoing obligations of Seller shall be limited to providing such information
or documentation as may be in the possession or control of Seller, the Seller’s
accountants or the applicable property or asset manager, at no cost to any of
such parties, and in the format that Seller has maintained such information.

ARTICLE TEN - CLAIMS AGAINST FORMER TENANT

10.1 Ongoing Litigation. Seller and Purchaser hereby acknowledge that Seller is
the plaintiff in ongoing litigation against PARGAR, LLC, a Georgia limited
liability company and a former tenant of the Property (the “PARGAR Litigation”).
Seller and Purchaser hereby agree that Purchaser shall have no interest in the
PARGAR Litigation and shall have no right to any proceeds derived therefrom or
related thereto, including without limitation any settlement payment, judgment
award and/or judgment lien. Seller shall indemnify, defend, and hold harmless
Purchaser from and against all liability, cost, and expense arising from or in
connection with the PARGAR Litigation, and shall cure or remove all claims,
liens, and/or encumbrances arising from or in connection with the PARGAR
Litigation. The provisions of this Section shall survive Closing indefinitely.

ARTICLE ELEVEN - NOTICES

11.1 Notices. All notices, requests, consents and other communications hereunder
shall be in writing and shall be personally delivered, sent by Federal Express
or other overnight or same day courier service providing a return receipt, sent
by facsimile transmission or electronic mail or mailed by first-class registered
or certified mail, return receipt requested, postage prepaid, or by telecopy
(with proof of transmission and receipt) (and shall be effective when received,
when refused or when the same cannot be delivered, as evidenced on the return
receipt,):

 

If to Purchaser:

  

TPN Acquisitions, LLC

c/o Thompson National Properties

1900 Main Street, Suite 700

Irvine, CA 92614

Attn: Steve Corea

Fax No.: (919) 252-0212

Email: s.corea@tnpre.com

 

15



--------------------------------------------------------------------------------

With a copy to:

  

Hirschler Fleischer

2100 E. Cary Street

Richmond, VA 23223

Attn: D. Zachary Grabill, Esq.

Fax No.: (804) 644-0957

Email: zgrabill@hf-law.com

If to Seller:

  

CP Summit Retail LLC

c/o Concordia Properties, LLC

200 Mansell Court East

Suite 440

Roswell, Georgia 30076

Attn: Richard Dippolito

Fax No.: (770) 992-2505

With a copy to:

  

Arnall Golden Gregory LLP

171 17th Street, N.W.

Suite 2100

Atlanta, Georgia 30363

Attn: Scott A. Fisher, Esq.

Fax No.: (404) 873-8619

If to Broker:

  

Jones Lang LaSalle

3344 Peachtree Road NE

Suite 1200

Atlanta, Georgia 30326

Attn: Kris Cooper

Fax No.:                             

If to Escrow Agent:

  

First American Title Company

2490 Paseo Verde Parkway

Suite 100

Las Vegas, Nevada 89074

Attn: Michelle Seibold

Fax No.: (702) 855-0866

ARTICLE TWELVE - OFFER

12.1 Offer. This instrument shall be regarded as an offer by Purchaser to Seller
and is open for acceptance by the other until 5:00 p.m. on the                 
day of                     , 2011, by which time Seller shall have acknowledged
its acceptance of such offer by its execution of this Agreement and delivery of
same to Purchaser.

[remainder of page intentionally left blank]

 

16



--------------------------------------------------------------------------------

ARTICLE THIRTEEN - EXECUTION

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
the day and year first above written.

 

PURCHASER:

TPN ACQUISITIONS, LLC,

a Delaware limited liability company

By:

  /s/ Stephen Corea

Name:

  Stephen Corea

Title:

  SVP Acquisitions

 

SELLER:

CONCORDIA PROPERTIES, LLC

By:

  /s/ R. Kent Rose

Name:

  R. Kent Rose

Title:

  Manager

Escrow Agent is signing this Agreement as of the day and year first above
written to express its agreement to the terms hereof; however, Escrow Agent
shall not be required or entitled to sign any amendment, modification or
extension hereof which does not directly affect its rights under this Agreement.

 

ESCROW AGENT:

FIRST AMERICAN TITLE COMPANY

By:

  /s/ Michelle Seibold

Name:

  Michelle Seibold

Title:

   

 

17



--------------------------------------------------------------------------------

EXHIBIT “A”

[ATTACH LEGAL DESCRIPTION]

 

18



--------------------------------------------------------------------------------

EXHIBIT “B”

[ATTACH DUE DILIGENCE ITEMS]

 

19